EXHIBIT 10.t
 
FIFTH AMENDMENT TO
THE WASHINGTON TRUST COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
A.  WHEREAS, The Washington Trust Company (the “Company”) maintains The
Washington Trust Company Nonqualified Deferred Compensation Plan (the “Plan”)
for the benefit of its eligible employees; and
 
WHEREAS, the Company desires to amend the Plan; and
 
WHEREAS, the Company has reserved the right to amend the Plan by action of its
Board of Directors; and
 
WHEREAS, the Board of Directors of the Company has authorized the following
amendment to the Plan;
 
NOW, THEREFORE, the Company hereby amends the Plan as follows:
 
1.  Appendix C is hereby amended by replacing the “Barclays Global Investors S&P
500 Stock Fund” in item 15 thereof with the “Vanguard 500 Index Fund.”
 
B.  The effective date of this Amendment is December 15, 2004.
 
C.  In all other respects said Plan is hereby confirmed.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 13th day of December, 2004.
 
 
 
THE WASHINGTON TRUST COMPANY
 

By:  /s/ John C. Warren                                     
    John C. Warren
    Chairman and Chief Executive Officer
 


 
